Case: 18-11190    Date Filed: 09/10/2019   Page: 1 of 9


                                                          [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 18-11190
                         Non-Argument Calendar
                       ________________________

                D.C. Docket No. 6:17-cr-00140-PGB-KRS-1



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                   versus

JEANINE JEANTY,

                                                           Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                      ________________________

                             (September 10, 2019)

Before TJOFLAT, WILSON and HULL, Circuit Judges.

PER CURIAM:
                Case: 18-11190       Date Filed: 09/10/2019       Page: 2 of 9


       Jeanine Jeanty, along with her brother, Jean Jeanty, her father, Jacques

Jeanty, and her employer, Samuel Belizaire, were indicted for participation in a

scheme that entailed stealing names and social security numbers; using that

information (along with false income information) to apply for tax refunds; and

collecting the refund checks at addresses that Jeanine Jeanty or another conspirator

owned or controlled.1 The jury convicted her on all charges,2 and the district court

sentenced her to a total of 236 months’ imprisonment.3

       She appeals her convictions and total sentence. She challenges her

convictions on the grounds that the evidence was insufficient to convict and that

the district court’s erred in instructing the jury on deliberate ignorance because the

government had not provided facts establishing that she was deliberately

indifferent to the offenses she was allegedly committing. She appeals her total

sentence as substantively unreasonable because it was above the Guidelines

sentence range.



       1
          The indictment contained eight counts. Conspiracy, in violation of 18 U.S.C. § 371, to
steal property from the United States, in violation of 18 U.S.C. § 641 (Count One); stealing
property from the United States, in violation of 18 U.S.C. §§ 641 and 2 (Counts Two through
Six); and aggravated identity theft, in violation of 18 U.S.C. §§ 1028A(a)(1) and (b) and (2)
(Counts Seven and Eight).
        2
          Jean Jeanty and Belizaire plead guilty to Count One. Jacques Jeanty was not
apprehended until after Jeanine Jeanty’s trial.
       3
        The district court sentenced Jeanty to prison terms of 60 months on Count One; 120
months on each of Counts Two through Five consecutive to the Count One term; eight months
on Count Six consecutive to the Counts One through Five terms; and 24 months on each of
Counts Seven and Eight consecutive to each other and the terms imposed on the previous counts.
                                                2
               Case: 18-11190     Date Filed: 09/10/2019    Page: 3 of 9


                                           I.


      We review a challenge to the sufficiency of the evidence de novo to

“determine whether a reasonable jury could have found the defendant guilty

beyond a reasonable doubt.” United States v. Mercer, 541 F.3d 1070,

1074 (11th Cir. 2008). The evidence is viewed in the light most favorable to the

government, and all reasonable inferences and credibility determinations are drawn

in favor of the verdict. United States v. Simpson, 228 F.3d 1294, 1299 (11th Cir.

2000). “A conviction must be upheld unless the jury could not have found the

defendant guilty under any reasonable construction of the evidence.” United States

v. Chastain, 198 F.3d 1338, 1351 (11th Cir. 1999). We make “no

distinction . . . between the weight given to either direct or circumstantial

evidence,” but “[w]here the [G]overnment relies on circumstantial evidence,

reasonable inferences, and not mere speculation, must support the jury’s verdict.”

United States v. Isnadin, 742 F.3d 1278, 1303 (11th Cir. 2014) (quotation marks

omitted) (alterations in original).

      To prove conspiracy under 18 U.S.C. § 371, the government must

show (1) the existence of an agreement to achieve an unlawful goal, (2) the

defendant willingly and knowingly participated in the conspiracy, and (3) the

defendant committed an overt act in furtherance of the conspiracy. United States v.

Ibarguen-Mosquera, 634 F.3d 1370, 1385 (11th Cir. 2011).

                                           3
              Case: 18-11190     Date Filed: 09/10/2019    Page: 4 of 9


      To support a conviction under 18 U.S.C. § 641, the government must prove

that (1) the money or property belonged to the government, (2) the defendant

fraudulently appropriated the money or property to her own use or the use of

others, and (3) the defendant did so knowingly and willfully with the intent to

either temporarily or permanently deprive the owner of the use of the money or

property. United States v. McRee, 7 F.3d 976, 980 (11th Cir. 1993) (en banc).

      A person commits aggravated identity theft when she “knowingly transfers,

possesses, or uses, without lawful authority, a means of identification of another

person” in relation to a violation of 18 U.S.C. § 641. 18 U.S.C. § 1028A(a)(1).

      Under 18 U.S.C. § 2, aiding and abetting is not a separate federal crime, “but

rather an alternative charge that permits one to be found guilty as a principal for

aiding or procuring someone else to commit the offense.” United States v. Martin,

747 F.2d 1404, 1407 (11th Cir. 1984). Thus, to convict under a theory of aiding

and abetting, the government must prove that: (1) the substantive offense was

committed by someone; (2) the defendant contributed to and furthered the offense;

and (3) the defendant intended to aid in its commission. United States v. Tagg,

572 F.3d 1320, 1324 (11th Cir. 2009).

      If, as here, the defendant testifies on her own behalf, she risks the jury

concluding the opposite of her testimony is true. United States v. Brown, 53 F.3d
312, 314 (11th Cir. 1995). Statements made by the defendant may be considered


                                          4
               Case: 18-11190     Date Filed: 09/10/2019    Page: 5 of 9


as substantive evidence of guilt if the jury disbelieves it. Id. If there is some

corroborative evidence of guilt for the charged offense, and the defendant testifies

on her own behalf, her testimony denying guilt may, by itself, establish the

elements of the offense. Id. at 314-315. This is especially true where the offense

includes subjective elements, such as intent or knowledge. Id. at 315.

      The government presented sufficient evidence for the jury to convict Jeanty

on all counts beyond a reasonable doubt. The evidence showed that J&J Multi

Services’ and J&W Consultant Company’s bank accounts were mostly funded by

fraudulent tax refund checks; those tax refund checks were mailed to addresses on

fraudulent tax returns that were connected with Jeanty and others associated with

her; intended beneficiaries of the checks, or their spouses and guardians, had no

knowledge of the tax returns or tax refund checks; Jeanty and others associated

with her ran fraudulent check cashing operations; and Jeanty and others associated

with her drew funds from J&J Multi Services’ and J&W Consultant Company’s

bank accounts for the purchase of properties and cash withdrawals. Although

Jeanty testified and denied any knowledge of the fraudulent scheme, the jury was

free to conclude that the opposite of what she said was true. Thus, viewed in the

light most favorable to the government, a jury could reasonably conclude that

Jeanty committed the charged offenses, including conspiracy to steal money from

the United States for her own use or the use of others.


                                           5
              Case: 18-11190     Date Filed: 09/10/2019    Page: 6 of 9


                                         II.

      A challenge to a jury instruction presents a question of law, which we

review de novo. United States v. Stone, 9 F.3d 934, 937 (11th Cir. 1993). “A

deliberate ignorance instruction is appropriate only when there is evidence in the

record showing the defendant purposely contrived to avoid learning the truth.”

Stone, 9 F.3d at 937 (quotation marks omitted). However, we “need not determine

whether the evidence of deliberate ignorance was nonexistent, insufficient, or

sufficient to support the instruction” when evidence of actual knowledge is

sufficient to support a guilty verdict. Id. Moreover, we have stated that a

deliberate ignorance instruction that states the proper legal standard is harmless

error, because, by its own terms, the deliberate ignorance instruction does not

apply if there is insufficient evidence to prove deliberate ignorance beyond a

reasonable doubt and, thus, there is no reason to believe that a jury convicted a

defendant on a deliberate ignorance theory for which there was insufficient

evidence. Id. at 941-42.

      The district court did not err in giving a deliberate ignorance instruction.

First, we are not required to determine whether the government introduced some or

no evidence of deliberate ignorance because the government presented sufficient

evidence to establish that Jeanty had actual knowledge of a conspiracy to steal

money from the United States. Given that corroborating evidence, Jeanty’s


                                          6
               Case: 18-11190     Date Filed: 09/10/2019    Page: 7 of 9


testimony could, by itself, establish the elements of the offense, including her

knowledge. Second, even if the district court erred in giving the deliberate

ignorance instruction, the error was harmless because the district court’s

instruction stated the proper legal standard for the jury to apply.

                                          III.

      We review the substantive reasonableness of a sentence for abuse of

discretion. United States v. Osorio-Moreno, 814 F.3d 1282, 1287 (11th Cir. 2016).

We ordinarily expect, without presuming, that a sentence within the guidelines

range is reasonable. United States v. Hunt, 526 F.3d 739, 746 (11th Cir. 2008). A

sentence well below the statutory maximum term of imprisonment “is an indicator

of a reasonable sentence.” United States v. Stanley, 739 F.3d 633, 656 (11th Cir.

2014).

      The district court must impose a sentence “sufficient, but not greater than

necessary” to comply with the [18 U.S.C.] § 3553(a) factors, which include the

need to reflect the seriousness of the offense, promote respect for the law, provide

just punishment for the offense, deter criminal conduct, protect the public from the

defendant’s future criminal conduct, and provide medical care in the most effective

manner. 18 U.S.C. § 3553(a)(2). In imposing a particular sentence, the court must

also consider the nature and circumstances of the offense, the history and

characteristics of the defendant, the kinds of sentences available, the applicable


                                           7
               Case: 18-11190     Date Filed: 09/10/2019   Page: 8 of 9


guidelines range, the pertinent policy statements of the Sentencing Commission,

the need to avoid unwarranted sentencing disparities, and the need to provide

restitution to victims. Id. § 3553(a)(1), (3)-(7).

      Moreover, this Court deems an issue raised in an appellate brief abandoned

when the party makes only passing or conclusory references regarding the error

without offering substantive argument on it. United States v. Morales, 893 F.3d
1360, 1372 (11th Cir. 2018) (concluding that the defendant abandoned his

substantively unreasonable sentence claim because he only included “a single

conclusory sentence [about the claim] at the end of his brief without any

supporting arguments or authority”).

      Jeanine Jeanty abandoned her claim because she did not provide supporting

arguments or authority for why her total sentence was substantively unreasonable

because it was 48 months above the Guidelines sentence range. Even if she had

not abandoned her claim, she has not met her burden of proving that her 236-

month’s sentence was unreasonable. The district court added an additional terms

of 48 months for Counts Seven and Eight to the terms imposed on Counts One

through Six on finding that the total 236-month’s sentence was appropriate and not

greater than necessary, and well below the 708-month’s statutory maximum term

of imprisonment.




                                           8
             Case: 18-11190     Date Filed: 09/10/2019   Page: 9 of 9


      For the foregoing reasons, Jeanine Jeanty’s convictions and total sentence

are

      AFFIRMED.




                                        9